Citation Nr: 0333294	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a initial compensable evaluation for a 
scar due to excision of a cyst from the scalp. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbosacral 
strain, claimed as a back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In September 2002, the Board remanded 
this case to the RO to schedule a hearing.  A hearing was 
conducted in May 2003 before the undersigned at the RO.  


FINDINGS OF FACT

1.  The scar on the scalp was tender on palpation.

2.  There was no disfigurement due to the scar on the scalp.

3.  There was no tissue loss, distortion, or asymmetry of any 
feature due to the scar of the scalp.  The scar was less than 
13 centimeters in length, it was not elevated or depressed, 
there was no adherence, abnormal texture, loss of underlying 
tissue, or induration.  The area of hypopigmentation was 
significantly less than 39 square centimeters and there is no 
evidence that it is wider than .6 centimeters.  

4.  A February 1985 Board decision denied service connection 
for a lower back disability.

5.  The evidence received since the February 1985 Board 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a lumbosacral strain.

6.  A February 1985 rating decision denied service connection 
for a knee disability.  The veteran was notified of this 
determination and his appellate rights in a March 4, 1985, VA 
letter.  A timely notice of disagreement was not received.  

7.  The evidence received since the February 1985 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a scar due to 
excision of a cyst from the scalp are met.  38 U.S.C.A. 
§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.118, 
Diagnostic Codes 7800, 7803, 7804 (2003).  

2.  The February 1985 Board decision which denied service 
connection for a lower back disability is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  

3.  The evidence received since the February 1985 Board 
decision is new and material and the claim for service 
connection for a lumbosacral strain is reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003). 

4.  The February 1985 rating decision which denied service 
connection for a knee disability is a final determination.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302(a), 20.1103 (2003).  

5.  The evidence received since the February 1985 rating 
decision is new and material and the claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

The veteran contends, in essence, that the scar from excision 
of the cyst is more disabling than reflected by the 
noncompensable disability rating assigned.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

At the time the veteran initiated his current claim, 
disfiguring scars of the head face and neck were rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

At the time the current claim was initiated, the criteria of 
Diagnostic Code 7803 provided that a 10 percent rating is 
warranted for a superficial scar that is poorly nourished 
with repeated ulceration.  Diagnostic Code 7804 provides that 
a 10 percent disability rating is warranted for a superficial 
scar that is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  

On August 30, 2002, new rating criteria for skin disabilities 
became effective.  67 Fed.Reg. 49,590 (2002).  At his hearing 
before the undersigned, the veteran and his representative 
stipulated to having received notification of the revised 
rating criteria for the skin.  The revised criteria of 
Diagnostic Code 7800 address disfiguring scars of the head, 
face, or neck.  The characteristics of disfigurement are scar 
5 or more inches (13 or more cm.) in length, scar at least 
one-quarter inch (0.6 cm.) wide at widest part, surface 
contour of scar elevated or depressed on palpation, scar 
adherent to underlying tissue, skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.), skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.), skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  With one 
characteristic of disfigurement a 10 percent rating is 
warranted.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent rating is 
warranted.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
warranted.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement an 80 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

Under the criteria of Diagnostic Code 7803 for scars that are 
superficial and unstable, a 10 percent rating is warranted.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. 4.118, Diagnostic Code 7803 (2003).

Under the criteria of Diagnostic Code 7804 for scars that are 
superficial and painful on examination a 10 percent rating is 
warranted.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria, and have to 
criteria most favorable to his claim applied.  Therefore, 
both the old and the new rating criteria will be considered.  
However, where the revised regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

An August 1999 VA examination report shows that the veteran 
indicated that the scar of the scalp was tender on palpation.  
Additionally, the veteran testified before the undersigned 
that the scar was tender.  Therefore, there is tenderness of 
the scar which warrants a 10 percent disability rating under 
the criteria of Diagnostic Code 7804 that were in effect at 
the time the veteran initiated his claim.  This is the 
maximum rating available for a scar under the criteria of 
both Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  

Since the veteran's scar is on the head, a greater disability 
rating may be available under the criteria of Diagnostic Code 
7800 that were in effect at the time the veteran initiated 
his claim.  The August 1999 VA examination indicates that the 
scar was very difficult to locate due to the healing process 
and there was no disfigurement caused by the scar.  The 
veteran also testified that the scar was not real visible.  
There is no finding of a disfiguring scar of the head or 
face.  Since there was no disfigurement due to the scar, it 
does not warrant a disability rating under the criteria for 
disfiguring scars of the head greater than the 10 percent 
rating assigned above.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002). 

Under the revised rating criteria, a 10 percent rating is 
also the maximum disability rating that is available under 
the criteria of Diagnostic Codes 7803 and 7804.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2003).  

A disability rating greater than 10 percent may be available 
under the revised rating criteria of Diagnostic Code 7800 for 
disfiguring scars of the head.  The August 1999 VA 
examination shows that there was no adherence of the scar or 
loss of underlying tissue.  There was no inflammation, edema, 
or keloid formation.  The texture was smooth and the color 
was white.  The scar was 2.5 centimeters long and located on 
the right mid lateral scalp area.  This evidence does not 
show tissue loss, distortion, or asymmetry of any feature.  
Additionally the scar was less than 13 centimeters in length, 
it was not elevated or depressed, there was no adherence, 
abnormal texture, loss of underlying tissue, or induration.  
The area of hypopigmentation was significantly less than 39 
square centimeters and there is no evidence that it was wider 
than .6 centimeters.  Accordingly, the veteran's scar does 
not have any characteristics of disfigurement and does not 
satisfy any of the criteria for a greater disability rating 
under the revised rating criteria of Diagnostic Code 7800.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003). 

Based on the above, a 10 percent rating, but no higher, is 
warranted for a tender scar of the scalp.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804 (2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 
7800, 7803, 7804 (2003).  

New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001. 

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Lumbosacral strain

A February 1985 Board decision denied service connection for 
a lower back disability.  Based on the service medical 
records and post service medical records, the Board found 
that the veteran's back disorder was of post service origin 
and was not related to a transient inservice back strain.  
That decision is a final determination.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  
Since that decision is a final determination and was the last 
decision to address the issue of service connection for a 
lower back disability, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  

In a February 2000 statement, a VA physician indicated that a 
preservice accident had no bearing on the veteran's back 
pain.  Additionally, in an August 2000 statement, a private 
physician reported that the veteran had complaints related to 
the low back as a result of a fall in April 1970 and that 
there was no previous injury to the low back in any records 
that were reviewed.  The impression was that the veteran had 
a work related injury to the low back that aggravated a 
preexisting condition.  However, the same private physician 
later indicated that the veteran's injuries were military 
related.  This statement is new since it was not previously 
of record.  It is also material in that it relates the 
veteran's present lumbar spine disability to service.   

The basis for the Board's prior denial of service connection 
was essentially that the veteran's low back problems in 
service were acute.  Evidence received since the last final 
disallowance relates the veteran's present lumbar spine 
disability to service.  Thus, this evidence bears directly 
and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened. 

Left knee

The RO denied service connection for a knee disability in a 
February 1985 rating decision.  The decision indicates that 
the service medical records did not show a knee condition and 
that post service records did not show a knee disability.  VA 
notified the veteran of this determination and his appellate 
rights in a March 4, 1985 letter.  No communication 
indicating disagreement with this determination was received 
within one year of notification of the decision.  
Accordingly, the February 1985 rating decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1103 (2003).  Since that 
decision is a final determination and was the last decision 
to address the issue of service connection for a knee 
disability, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision. 

In an August 2000 statement, a private physician reported 
that the veteran had degenerative joint disease of the knees 
and his injuries were related to military service.  This 
statement is new since it was not previously of record.  It 
is also material in that it relates the veteran's present 
knee disability to service. 

As the basis for prior denial of service connection was 
essentially that there was no evidence of a left knee 
disorder in service nor did the veteran complain of a knee 
disorder following service, evidence received since the last 
final disallowance relates the veteran's present left knee 
disability to service.  Thus, this evidence bears directly 
and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002), was enacted.  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  Nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in the 
June 2000 statement of the case and the April 2001 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Therefore, the veteran was advised of 
the evidence necessary to substantiate his claims.  A 
February 2002, VA letter advised him of the VCAA, the 
evidence necessary to substantiate his claims, the evidence 
he was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Accordingly, the duty to notify 
the veteran of what evidence he was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The February 3, 2002, VA letter advised the veteran that he 
should respond to the letter by March 10, 2002.  The U.S. 
Court of Appeals for the Federal Circuit invalidated 
regulations that provided for a period of less than one year 
to respond to the VA notice.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, since over one year has elapsed since that 
letter was sent, there is no prejudice to the veteran in the 
Board addressing the veteran's claims at this time.

VA and private medical records identified by the veteran have 
been requested and associated with the claims file, or 
provided by the veteran.  The veteran did request that 
certain service hospitalization records be obtained, however, 
the National Personnel Records Center responded that no such 
records were located.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this case were properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

A 10 percent disability rating from February 23, 1999, for a 
scar due to excision of a cyst from the scalp is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  

New and material evidence has been received and the claim for 
service connection for lumbosacral strain is reopened.  The 
appeal is allowed to this extent only.

New and material evidence has been received and the claim for 
service connection for a left knee disability is reopened.  
The appeal is allowed to this extent only. 


REMAND

The veteran's claims for service connection for a lumbosacral 
strain and a left knee disability have been reopened.  It is 
now incumbent upon the RO to adjudicate the veteran's claim 
for service connection for a lumbosacral strain and a left 
knee disability.  This adjudication should include conducting 
any necessary development of the evidence for the claims and 
providing any required notices under the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Following completion of the above, 
the RO should adjudicate the claims for 
service connection for a lumbosacral 
strain and a left knee disability.  All 
necessary evidentiary development should 
be conducted.   

3.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



